McOOY, J.
I concur in the result reached, by Justice POLLEY. I am of the view- that this is not one of the ordinary hand-car cases where the employee, as a part of the -labor he is hired to-per form-, assists in. running- the hand car to and from certain locations, such as is the case where section-men going from place to-place, within the scope of their employment, run or assist in ■running the -car for- the purposes- -of facilitating- the performance of the labor which they, as employees, are-hired to perform. In such cases- the hand car is a mechanical implement, appliance, or tool used by the employees in the performance of their duties; and, under such circumstances, the employee riding- ’ upon the hand car, when an injury occurs, is -deemed a servant, within the fellow-servant rule. But where the -hand car is not being so used, and was being used for some other .purpose outside of the scope of the employment, the employee, riding on, such car for purposes outside of and disconnected from the performance of the special labor constituting his employment, when injury occurs, will be deemed a passenger, and the rules of law governing the duties towards passengers are applicable. In this case plaintiff was employed to- clean out battery wells. Defendant, at the time of the accident, was transporting plaintiff, not as a part of his employment of cleaning out battery wells, but was transporting him to and from a boarding- house operated by defendant. Under these circumstances", I am of -the view that plaintiff, under the principle maintained in the -cases- cited ¡by Justice POLEEY, was a passenger at the time of the accident in question.
SMITH, J., concurs.